Citation Nr: 1110982	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  11-06 076	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in a June 1971 decision of the Board that denied entitlement to service connection for residuals of a back injury.

2.  Whether there was clear and unmistakable error in a June 1971 decision of the Board that denied entitlement to service connection for bilateral hearing loss.

(The issue of entitlement to an effective date prior to August 31, 2007, for a grant of service connection for bilateral hearing loss is addressed in a separate decision of the Board under docket number 10-28 490).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The moving party served on active duty from September 1950 to June 1952.

These matters come before the Board on a motion challenging the Board's June 1971 decision that concluded entitlement to service connection for back injury and bilateral hearing loss was not warranted.  


FINDINGS OF FACT

1.  In a decision issued on June 18, 1971, the Board denied service connection for a back injury and bilateral hearing loss.

2.  The record does not establish that any of the correct facts, as they were known at that time, were not before the Board on June 18, 1971, or that the Board incorrectly applied statutory or regulatory provisions extant at that time such that the outcome of the claims would have been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  The June 1971 decision of the Board found that service connection was not warranted for a back injury and it did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2010).  

2.  The June 1971 decision of the Board found that service connection was not warranted for hearing loss and it did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Applicable Law

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims (Court) that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as 
VA's implementing regulations will not be addressed in this decision.  

The Board notes that the appellant's claims file has been reconstructed.  The RO searched for the appellant's original claims file and service treatment records, but was unable to locate the file.  The appellant was notified of the fact that his claims file had to be created from alternate sources in a May 2009 letter.  Although the Veteran's current file number is different from the number noted on the June 1971 Board decision, the record establishes that the search for the claims file was made under both his original claims file number (now cancelled) and his current claims file number.  See "SHARE Search Data Entered" dated October 2, 2007, and February 2011 e-mail response to a Board employee November 2010 e-mail search request.

A decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2010).

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to regulations published by the Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400-1411 (2010).  Pursuant to applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time, were incorrectly applied.  Id.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1).

The regulations cited above also state that to warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403I.  Examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

CUE may be demonstrated where (1) there is an error in a prior adjudication through the application of facts or law, which were incorrect at the time of their application, and (2) that error caused an inaccurate result.  Allin v. Brown, 6 Vet. App. 207, 210 (1994).  An assessment of CUE must be made against the law as it existed when the determination alleged to be erroneous was made.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  CUE is an administrative failure to apply the correct statutory or regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  

The Court has held that, under the heightened pleading requirements set forth in Fugo v. Brown, 6 Vet. App. 40 (1993), an alleged CUE must be the "kind of error . . . that if true, would be CUE on its face."  A claimant must do more than cite a "laundry list" of laws and regulations and the doctrines they express.  A mere disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  

CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993), motion for review en banc denied, 6 Vet. App. 162 (1994) (per curiam).

II. Analysis
  
Back Injury 

In June 1971, the Board denied a claim for service connection for back injury.

The moving party contends that the Board erred in not applying 38 U.S.C.A. § 1154(b) to his claim.  He specifically contends that the Board decision hinged on the lack of evidence in his service treatment records.  He notes that a statement of his First Sergeant, along with his own statement, confirmed that he had an in-service back injury.  It is also argued that the Board erred in not properly applying the term "chronic" to the back injury claim.  He noted that the November 1970 adjudication hearing clearly showed that VA had evidence of treatment for back problems in 1954, 1955, 1956 and again in the 1960s.  The moving party noted that these statements were corroborated by his wife's statement and medical records that were on file with VA.  The moving party stated that VA did not postulate any other possible causes for his back problems, and as a professional teacher, his vocation did not require any heavy lifting that might have caused a back injury.  (See August 2007 motion).

Under the law at the time of this decision, service connection could be granted for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 310; 38 C.F.R. § 3.303 (1971).  As was discussed above, the evidence developed subsequent to the June 1971 decision is not for consideration in the determination of whether there was CUE in the Board decision, and a failure in the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403.

As noted above, the appellant's claims file has been reconstructed.  The Board's June 1971 decision reflects that the evidence of record at the time of the decision included service treatment records, private treatment records, lay statements, and a July 1970 VA examination.  The July 1970 VA examination report indicated that there were no deformities or loss of motion and X-rays of the lumbosacral spine showed it to be essentially within normal limits.  A back injury was not found.      

A note from N.H., M.D., indicated treatment for the movant in October 1965 for a disorder diagnosed as acute lumbosacral sprain.  Dr. N.H. further noted that X-rays taken in October 1965 did not reveal any abnormality of the lumbosacral spine.

The record also contained testimony from a November 1970 hearing.  The movant testified that he had no problem with his back prior to service.  However, in the winter of 1951, he hurt his back lifting a tank door for which he received some pills from the field dispensary.  He stated that a similar occurrence, with similar treatment, took place in the spring of 1952.  He noted no significant back problems for the first year or two after service and was unsure of the actual commencement dates for postservice back treatment, believing this to have started from 1962 to 1963.  He noted that his back problem is a reoccurring one.  A lay statement from B.S., a fellow serviceman, stated that he recalled the movant's back trouble during service.  W.H., the first sergeant of the movant's service company recalled the movant hurting his back in service and lying around for a few days.  The movant's wife also stated that the movant was constantly bothered by his back, and was not able to perform strenuous physical activity.

The Board finds that it was not CUE for the Board to conclude in the June 1971 decision that the criteria for service connection for a back disability had not been met.  In its June 1971 decision, the Board noted that no residuals of a back injury were found on examination in July 1970, and that service connection is not for application without a demonstrated disability or its residuals.  The affidavits submitted by the movant were noted, but the Board found that these were based on lay observation, and were not sufficient to rebut the lack of clinical findings.   Accordingly, as there is no evidence that the correct facts, as they were known at the time, were not before the Board, or that the statutory or regulatory provisions extant at the time were incorrectly applied, the decision of the Board, dated in June 1971, which denied service connection for a back disability, was not clearly and unmistakably erroneous.

With respect to the moving party's assertion that the June 1971 decision was based on the lack of evidence in his service treatment records, the Board notes that the claim was denied because there was no evidence of a current disability.  Moreover, the movant essentially disagrees with the manner in which the Board weighed or evaluated the facts before it.  An argument that the Board relied on certain evidence in making its determination, and that it failed to give proper weight to evidence submitted by the movant, also amounts to a disagreement with the Board's evaluation of the facts before it.  As noted above, disagreement as to how the facts were weighed or evaluated does not constitute clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3).  A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).

In essence, the moving party has not identified any specific finding or conclusion which was undebatably erroneous.  The record does not reveal any kind of error of fact or law in the June 1971 Board decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Although the Board acknowledges that the moving party's claim for service connection for a back disability was ultimately granted in June 2010, that claim was granted on the basis of evidence that was not in the record at the time of the Board's June 1971 decision.   In summary, the criteria for a finding of CUE have not been met, and the motion is denied.

Hearing Loss

In June 1971, the Board denied a claim for service connection for bilateral hearing loss.

The moving party contends that the Board erred in denying his claim for entitlement to service connection for bilateral hearing loss.  Specifically, the moving party contends that the Board wrongly applied the law regarding lay evidence.  He noted that the June 1971 decision states, " the affidavits submitted by the Veteran are noted, but these are based on lay observation and are not sufficient to rebut the lack of clinical findings."  The moving party cited 38 C.F.R. § 3.303, which states that  "each disabling condition . . .  must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case."  The moving party contends that in this case, the lay evidence was dismissed in favor of a phantom "lack of clinical findings."  He contends that there were no clinical findings to be rebutted.  He expresses a belief that his discharge physical examination showed evidence of some hearing loss.  He contends that the VA examiner and rating official dismissed the lay evidence, including a report of medical etiology.  He claims that what medical evidence there was in the file clearly supported the fact that he had hearing loss, as the VA examiner in July 1970 noted a moderate neurosensory loss of hearing.  He stated that the VA examiner, having been told what other doctors had told the Veteran's spouse, failed to provide any other etiology for the Veteran's hearing loss.  On the basis of these arguments, the moving party contends that the laws in effect at the time of the June 1971 decision were not properly applied, particularly the laws and policies concerning lay evidence and the "policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.

The Board initially notes that the moving party's contention that the Board conceded that hearing loss existed in service is incorrect.  The moving party cites the fact that the June 1971 decision stated that separation examination in June 1952 recorded hearing as 15/15 on both sides.  (See July 2010 VA Form 9).  The Board notes that under the whispered voice test which was used at the time of the moving party's discharge physical examination, hearing of 15/15 on both sides indicates normal hearing.  

As noted above, under the law at the time of this decision, service connection could be granted for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 310; 38 C.F.R. § 3.303 (1971).  As was discussed above, the evidence developed subsequent to the June 1971 decision is not for consideration in the determination of whether there was CUE in the Board decision, and a failure in the duty to assist cannot constitute CUE.  38 C.F.R. § 20.1403.

As noted above, the appellant's claims file has been reconstructed.  The Board's June 1971 decision reflects that the evidence of record at the time of the decision included service treatment records, private treatment records, lay statements, and a July 1970 VA examination.  The July 1970 VA examination report indicated the Veteran reported a history of complaint of loss of hearing for three or four years.  Physical examination showed the ear canals to be normal, and there was no additional defect observed upon inspection of the ears.  It was noted that audiograms indicated a neurosensory hearing loss of a moderate degree.  

A report from R.F., M.D., indicated that an October 1968 audiogram revealed a nerve deafness involving both ears at the 4,000 cycle range.  Dr. R.F. also noted a mild conductive deafness up to this point.  

At the November 1970 hearing, the Veteran testified that he first noticed a significant hearing problem around 1960.  He was told that his hearing loss was of the type that takes a while to progress to a noticeable point.  He said that he was subject to a lot of tank fire, during which time he was wearing only a steel helmet, during service.  B.S., a fellow serviceman, stated that he recalled the Veteran having ear trouble during service.  W.H. recalled that the Veteran's hearing was good during service, and that he stood at the back of the tank many times while it was firing.  The Veteran's wife stated that she first noticed the Veteran's deteriorating hearing in 1957.  She further indicated that doctors had told her that this type of loss does not show up for a lengthy period of time after the original injury to the nerves, and that it was common among military men who fire large weapons.

The Board finds that it was not CUE for the Board to conclude in the June 1971 decision, based on the above evidence, that the criteria for service connection for bilateral hearing loss had not been met.  In the June 1971 decision, the Board noted that Dr. R.F.'s discovery of a hearing loss took place in October 1968, 16 years after service, and was not preceded by recorded hearing problems.  The Board found that hearing loss is not related in etiology or continuity to the years of service, inasmuch as there is no reported treatment in service or for the first 16 years thereafter.  The affidavits submitted by the Veteran were noted, but the Board found that these were based on lay observation and were not sufficient to rebut the lack of clinical findings.  Accordingly, as there is no evidence that the correct facts, as they were known at the time, were not before the Board, or that the statutory or regulatory provisions extant at the time were incorrectly applied, the decision of the Board, dated in June 1971, which denied service connection for hearing loss, was not clearly and unmistakably erroneous.

Although the movant contends that the Board erred in its application of the law, the movant essentially disagrees with the manner in which the Board weighed or evaluated the facts before it.  An argument that the Board relied on certain evidence in making its determination, and that it failed to give proper weight to evidence submitted by the movant, also amounts to a disagreement with the Board's evaluation of the facts before it.  As noted above, disagreement as to how the facts were weighed or evaluated does not constitute clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3).  A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  

The movant also specifically contends that the Board erred in stating that his hearing loss was not related in etiology or continuity to the years of service, inasmuch as there is no reported treatment in service or for the first 16 years thereafter.  The movant contends that this is factually wrong as his wife reported what she had been told by doctors about the etiology of the hearing loss.  (July 2010 VA Form 9).  However, this argument is essentially a disagreement with the manner in which the Board weighed or evaluated the facts before it and is not a basis for CUE.

In essence, the moving party has not identified any specific finding or conclusion which was undebatably erroneous.  The record does not reveal any kind of error of fact or law in the June 1971 Board decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The June 1971 Board decision clearly indicates that the Board considered the lay evidence of record, but decided that it was outweighed by the absence of clinical findings of hearing loss until 16 years after service.  Although the Board acknowledges that the moving party's claim for service connection for bilateral hearing loss was ultimately granted in April 2009, that claim was granted on the basis of evidence that was not in the record at the time of the Board's June 1971 decision.  In summary, the criteria for a finding of CUE have not been met, and the motion is denied.



ORDER

The motion for revision, on the basis of clear and unmistakable error, of a June 1971 Board decision which denied entitlement to service connection for back injury is denied.  

The motion for revision, on the basis of clear and unmistakable error, of a June 1971 Board decision which denied entitlement to service connection for hearing loss is denied.  



                       ____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



